DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I-VI , as set forth in the Office action mailed on 12/4/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Burum on 1/25/22.
 	
Claims

Claim 1 (Currently amended): A modular sealless pump or turbine system, comprising: 
a plurality of pump or turbine modules including a first pump or turbine module and a second pump or turbine module, the first and second pump or turbine modules each respectively comprising:

a module housing surrounding the respective module, the module housing having a first end and an opposite second end, the first end being open and the second end having a socket; 
on a shaft within the module housing, the rotor disposed  proximate the first end, and the rotor having a hollow protrusion; 
a motor within the module housing configured to drive a rotation of the rotor, or  a generator within the module housing configured to be driven by rotation of the rotor, the motor or generator comprising: 
a stator within a sealed stator housing, the stator being axially offset from the rotor, the stator comprising at least one electromagnet directed axially and proximally toward the rotor, and 
a plurality of magnetic devices assembled in a magnet structure that is removably constrained to be axially fixed and rotationally cooperative with the rotor, the magnetic devices being configured by the magnet structure to pass in axial proximity to the at least one electromagnet as the rotor rotates; Page 2 of 14Appl. No. 16/668,665 
Amdt. Dated 8/2/2021	a flow path symmetrically distributed about the stator housing between the  stator housing and the module housing, the flow path directing a flow of a working fluid between the first and second end,  
the [[a]] flow of [[a]] the working fluid that flows 
the second end of the module housing of the first  pump or turbine module being configured with the first end of the module housing of the second pump or turbine module to close the open first end of the second pump or turbine module the first end of the module housing of the first pump or turbine module being configured to form an alternative second direct attachment with the second end of the module housing of the second pump or turbine module to close the open first end of the first pump or turbine module,
wherein said first s inserting the hollow protrusion of the first module into the socket of the second module and wherein said second direct attachment includes inserting the hollow protrusion of the second module into the socket of the first module, 
the modular sealless pump or turbine system further comprising:
 an inlet having a second socket, the inlet configured to seal the open first end of either of the first or second pump or turbine modules and configured to allow the hollow protrusion of either of the first or second turbine modules to be inserted into the second socket; and
an outlet having a second hollow protrusion, the outlet configured to directly attach to the second end of either of the first or second pump or turbine modules wherein the second hollow protrusion configured to be inserted into the socket of either of the first or second pump or turbine modules.
Claim 2 (Currently amended): The system 
Claim 3 (Currently amended): The system 
Claim 4 (Cancelled).  
Claim 5 (Currently amended): The system 
Claim 6 (Currently amended): The system 
Claim 7 (Currently amended): The system 
Claim 8 (Currently amended): The system 
Claim 9 (Currently amended): The system 
Claim 10 (Currently amended): The system 
Claim 11 (Currently amended): The system 
system first or second pump or turbine module 
Claim 13 (Currently amended): The system first or second pump or turbine module is configured such that all of the working fluid that flows through the first or second pump or turbine s through the flow path.  
Claim 14 (Currently amended): The system 
Claims 15-16 (Cancelled).  
  
Claim 17 (Currently amended): The system at least one electromagnet of the stator is directed toward a radial periphery of the rotor, and the magnetic devices are fixed near the radial periphery of the rotor.  
Claim 18 (Currently amended): The system at least one electromagnet of the stator is directed toward a side of the rotor, and the magnetic devices are fixed to the side of the rotor or to a disk that is coaxial with and proximal to the side of the rotor.  
system of at least one of the first and second pump or turbine modules is sealed, thereby excluding the working fluid from reaching the magnetic devices.  
Claim 20 (Canceled)  
Claim 21 (Currently amended): The system 1 first and second pump or turbine modules can be independently controlled so as to cause the corresponding rotors to rotate at different rates.  
Claim 22 (Currently amended): The system 
Claim 23 (Currently amended): The system 1 first and second pump or turbine modules are configured such that the modular sealless pump or turbine system as a whole is able to continue functioning as a pump or as a turbine despite failure of at least one of the first or second pump or turbine modules included in the modular sealless pump or turbine system.  
Claim 24 (Currently amended): The a system 1 first and second pump or turbine modules.  
Claim 25 (Currently amended): The system 1 further comprising at least a third pump or turbine module 
system 1 first and second pump or turbine modules is sealed, thereby excluding the working fluid from reaching the magnetic devices.     



Allowable Subject Matter
Claims 1-3, 5-14, 17-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No single reference of record discloses and no combination thereof makes obvious, in addition to the other limitations of claim 1, the limitations directed to the rotor either of the first and second pump or turbine module having a hollow protrusion through which the working fluid flows the second end of the module housing of the first pump or turbine module being configured to form a first direct attachment with the first end of the module housing of the second pump or turbine module to close the open first end of the second pump or turbine module, and the first end of the module housing of the first pump or turbine module being configured to form an alternative second direct attachment with the second end of the module housing of the second pump or turbine module to close the open first end of the first pump or turbine module, wherein said first direct attachment includes inserting the hollow protrusion of the first module into the socket of the second module and wherein said second direct attachment includes inserting the hollow protrusion of the second module into the socket of the first module.

Eller discloses pumps in series but does not disclose a motor having a stator being axially offset from the rotor. Eller further discloses the use of a connecting flange structure CFS to connect the pump housings and thus does not disclose the hollow protrusion of the rotor being inserted into a socket of another pump housing.
Kube discloses the use of an axial gap motor in an axial flow pump but does not disclose the hollow protrusion of a rotor of one pump being inserted into a socket of another pump housing.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-TH 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                                                                           
/DEVON C KRAMER/             Supervisory Patent Examiner, Art Unit 3746